DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 27 January 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Reply that accompanied Applicant’s request for continued examination has been entered.  
Status of the Claims
Applicant cancelled claim 6.  Claims 15-21 were cancelled previously by Applicant.  Claims 1-5 and 7-14 are pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 09 February 2022 by Edward T. Wei at the conclusion of the examiner-initiated interview.  
The examiner’s amendment is set forth below.  All changes are shown relative to the 
Claims 1-3 (previously allowed).
Claims 4-5 (cancelled).
Claim 6 (previously cancelled).
Claims 7-14 (cancelled).
Claims 15-21 (previously cancelled).
Claim 22 (new):	A method for the treatment of dermatitis in a subject in need of treatment thereof, the method comprising:
topically applying a liquid or semi-liquid composition to keratinized tissues of the subject’s skin, the composition having comprising a therapeutically effective amount of one or more compounds having Formula 1

    PNG
    media_image1.png
    125
    253
    media_image1.png
    Greyscale

wherein R is n-heptyl, n-octyl or n-nonyl; and
wherein the liquid or semi-liquid composition, following topical application, penetrates the keratinized tissues of the subject’s skin.
Claim 23 (new): The method of claim 22 wherein the dermatitis is atopic dermatitis.
Claim 24 (new): The method of claim 22 wherein the dermatitis is contact dermatitis.
Claim 25 (new): The method of claim 22 wherein the liquid or semi-liquid composition has from about 0.05 to 2% by weight of the Formula 1 compound.
Claim 26 (new): The method of claim 22 wherein the Formula 1 compound is 1-diisopropyl-phosphinoyl-heptane (DIPA-1-7), 1-diisopropyl-phosphinoyl-octane (DIPA-1-8), and/or 1-diisopropyl-phosphinoyl-nonane (DIPA-1-9), and the therapeutically effective amount is from 1-20 mg/ml.
(new):	A method for the treatment of pruritus in a subject in need of treatment thereof, the method comprising:
topically applying a liquid or semi-liquid composition to keratinized tissues of the subject’s skin, the composition having comprising a therapeutically effective amount of one or more compounds having Formula 1

    PNG
    media_image2.png
    125
    253
    media_image2.png
    Greyscale

wherein R is n-heptyl, n-octyl or n-nonyl; and
wherein the liquid or semi-liquid composition, following topical application, penetrates the keratinized tissues of the subject’s skin.
Claim 28 (new): The method of claim 27 wherein the liquid or semi-liquid composition has from about 0.05 to 2% by weight of the Formula 1 compound.
Claim 29 (new): The method of claim 27 wherein the Formula 1 compound is 1-diisopropyl-phosphinoyl-heptane (DIPA-1-7), 1-diisopropyl-phosphinoyl-octane (DIPA-1-8), and/or 1-diisopropyl-phosphinoyl-nonane (DIPA-1-9), and the therapeutically effective amount is from 1-20 mg/ml.
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claims 1-3 were allowed in the previous Office action (03 August 2021).
The rejection of claim 6 under 35 U.S.C. 103 set forth in the previous Office action is withdrawn in view of Applicant’s cancellation of that claim.
The Terminal Disclaimer concerning Patent No. 10,195,217, which issued from parent Application No. 14/544,355, has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.
dermatitis and pruritus, respectively.  Those two species of dermatological disorder have been fully examined for patentability under 37 CFR 1.104.  Claims 22-29 are supported by the disclosure in the parent Application No. 14/544,355.  Therefore, US 2015/0164924 A1, which is the publication of the parent application, does not qualify as prior art.
During the prosecution of parent Application No. 14/544,355, Applicant filed a Declaration on 02 July 2018 that satisfied the requirements of 37 CFR 1.68 and was considered under 37 CFR 1.132.  That Declaration, which accompanies this Notice of Allowance, is hereby incorporated into the examination record of the present application.  It is referred to herein as the “Wei Declaration.”
From the outset, the examiner recognizes that “[i]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP § 2145.  
Rowsell (US 4,070,496), which is the closest prior art, does not disclose di-isopropyl phosphoryl alkanes (DIPA) with particularity.  See, e.g., Table at columns 3-4.  Instead, DIPA compounds are encompassed merely by the generic disclosure set forth in column 2, lines 18-24, of Rowsell et al., which defines ranges concerning R2 and R3.  That disclosure is sufficient to support a finding of prima facie obviousness.  MPEP § 2144.05(I).  Page 2 of the Wei Declaration evidences that each of the compounds identified in the Table of Rowsell (columns 3-4) has a phosphine oxide “head” that is “covered” by groups that are more lipophilic than the di-isopropyl groups of Applicant’s DIPA compounds.  Consequently, the Wei Declaration further evidences, the compounds identified in Rowsell are not able to permeate to target receptors in the basal layers of the skin to achieve the same therapeutic endpoints (modulate skin dysesthesia caused, for example, by dermatitis) as Applicant’s DIPA compounds.  The examiner finds that the foregoing prima facie case advanced on the basis of Rowsell.  Additional (but non-critical) support for the examiner’s finding is located in the last two paragraphs on page 12 of the Wei Declaration.  MPEP § 2144.09(VII) (“A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.”).  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 1-3 and 22-29 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
12 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611